J-S34022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ALLAN FROST                        :
                                               :
                       Appellant               :   No. 1656 WDA 2018

             Appeal from the PCRA Order Entered October 24, 2018
     In the Court of Common Pleas of Crawford County Criminal Division at
                       No(s): CP-20-CR-0001288-1999


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

DISSENTING STATEMENT BY DUBOW, J.:                  FILED NOVEMBER 26, 2019

        I respectfully dissent from the Majority’s determination that, even

though the trial court and clerk of court erred, Appellant was not prejudiced

and we can review Appellant’s appeal.

        Rule 904 provides that the appointment of counsel is effective

throughout the PCRA proceeding, including on appeal. Pa.R.Crim.P. 904(F)(2).

Further, hybrid representation is not allowed and, thus, when an attorney

represents a petitioner, the court clerk who receives any pro se filings must

forward them to the petitioner’s attorney within 10 days of receipt.

Pa.R.Crim.P. 576 (A)(4).         The rules do not provide exceptions to these

requirements.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34022-19



        Here, counsel represented Appellant. The trial court, however, served

its Pa.R.A.P. 1925(b) Order on Appellant and not his counsel.1 Since the court

failed to follow the rules pertaining to Appellant’s representation by counsel, I

would find the trial court’s Rule 1925(b) Order to be a nullity, and would

remand the appeal to the trial court to serve the Rule 1925(b) Order properly

to enable Appellant’s counsel to assist Appellant.




____________________________________________


1   This error led to significant other errors.

                                           -2-